In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                      No. 07-15-00359-CR
                                  ________________________


                             DESHAUN MEDLOCK, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 54th District Court
                                   McLennan County, Texas
                Trial Court No. 2013-446-C2; Honorable Matt Johnson, Presiding


                                             July 27, 2017

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


        Following a plea of not guilty, Appellant, Deshaun Medlock, was convicted by a

jury of aggravated robbery and sentenced to sixty years confinement.1 By a sole issue,

he challenges the sufficiency of the evidence to support his conviction given his cousin’s

(Edward Hancox) multiple confessions to family members and to the police. We affirm.

        1
            TEX. PENAL CODE ANN. § 29.03(a)(3)(A) (West 2011). An offense under this section is a felony
of the first degree. Id. at § 29.03(b).
       BACKGROUND

       The victim was sixty-seven years old at the time of the robbery.                 She is an

illiterate widow who does not speak English. She lives in a trailer in a small town and

works at a nursing home nearby. When her husband was alive, he would help her

endorse her paychecks and cash them for her. They did not have a bank account and

she carried her earnings in a black purse. She kept her purse in a suitcase under her

bed. After the victim’s husband died, the victim enlisted a co-worker, who happened to

be Appellant’s mother, to help her cash her paychecks.


       Appellant, whom the victim had known for about fifteen years, and his brother did

yard work for the victim and she would pay them from her purse filled with cash. Late in

the evening on November 20, 2012, the victim observed Appellant pacing in the alley.

His demeanor gave her pause.             Shortly thereafter, he broke into her trailer and

demanded to know where she kept her money. After she was severely beaten, she

indicated the money was in her bedroom. Appellant found the purse in the suitcase

under the bed and grabbed some cash and fled.2


       The victim’s neighbors called 911 when they heard loud noises and screams

coming from the trailer and saw the lights flicker on and off. They observed a figure at

the victim’s window move the curtains but could not identify the figure in the dark.

According to one of the neighbors, the suspect was wearing gloves, dark clothing, and a

hooded sweatshirt. She saw the suspect exit the trailer and run down the alley.




       2
         The evidence established that she had approximately $27,000 in cash in her purse before the
robbery and that Appellant stole $7,500.

                                                 2
       After the robbery, the victim stumbled outside bloodied and beaten.            Her

neighbor came to her assistance as police were arriving.         The victim immediately

identified Appellant by his nickname to the responding officer as the person who had

beaten and robbed her. Officers secured the crime scene and began a search for

Appellant at different locations.


       At Appellant’s residence, his wife identified the van that he was driving and

officers located that van at Appellant’s grandmother’s home where his aunt, Billie

Hancox, also resided with Appellant’s cousin, Edward Hancox. When officers arrived,

they were met by hostile occupants, including Edward, who claimed that Appellant was

not there. For safety reasons, the occupants were handcuffed and detained outside the

residence. Billie, who had been asleep, was awakened by the commotion. She was

cooperative and gave officers consent to have the home searched.           Appellant was

found pretending to be asleep in one of the bedrooms. He was arrested and placed in a

patrol car. Officers then received consent to search the house for evidence. They

recovered articles of clothing that matched the description from the victim and her

neighbors and also found $7,500 under the mattress where Appellant had been laying.


       Months after Appellant’s arrest, Edward Hancox went to police and gave a

statement indicating he was the one who had robbed and beaten the victim. Hancox’s

statement was found to be unreliable and the case proceeded against Appellant.


       APPLICABLE LAW

       A person commits robbery if in the course of committing theft and with intent to

obtain or maintain control of the property, he (1) intentionally, knowingly, or recklessly


                                            3
causes bodily injury to another; or (2) intentionally or knowingly threatens or places

another in fear of imminent bodily injury or death. TEX. PENAL CODE ANN. § 29.02(a)

(West 2011). The offense becomes aggravated if the person causes bodily injury to

another person sixty-five years of age or older. Id. at § 29.03(a)(3)(A). Bodily injury is

defined as “physical pain, illness, or any impairment of physical condition.” Id. at §

1.07(8) (West Supp. 2016).


      STANDARD OF REVIEW

      The only standard that a reviewing court should apply in determining whether the

evidence is sufficient to support each element of a criminal offense the State is required

to prove beyond a reasonable doubt is the standard set forth in Jackson v. Virginia, 443
U.S. 307, 33 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). Brooks v. State, 323 S.W.3d 893,

912 (Tex. Crim. App. 2010). In determining whether the evidence is legally sufficient to

support a conviction, this court considers all the evidence in the light most favorable to

the verdict and determines whether, based on that evidence and reasonable inferences

to be drawn therefrom, a rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt. Winfrey v. State, 393 S.W.3d 763, 768 (Tex.

Crim. App. 2013); Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011). As a

reviewing court, we must defer to the jury’s credibility and weight determinations

because the jury is the sole judge of the witnesses’ credibility and the weight to be given

their testimony. Brooks, 323 S.W.3d at 899.


      ANALYSIS

      Appellant does not dispute the sufficiency of the evidence to support the

essential elements of aggravated robbery of a person sixty-five years of age or older.

                                            4
Rather, he disputes identity by arguing that “no rational factfinder could have found that

[he], not Hancox, committed this crime.” In other words, Appellant maintains a rational

jury should have had reasonable doubt that he committed the offense.


      In criminal cases, the identity of the criminal actor is an “elemental fact.”

Johnson v. State, 263 S.W.3d 405, 412 (Tex. App.—Waco 2008, pet. ref’d) (citing

Threadgill v. State, 146 S.W.3d 654, 664 (Tex. Crim. App. 2004)). Identity may be

proven by direct or circumstantial evidence. Id. However, the testimony of a single

eyewitness is sufficient to support a conviction. Bradley v. State, 359 S.W.3d 912, 917

(Tex. App.—Houston [14th Dist.] 2012, pet. ref’d) (citing Aguilar v. State, 468 S.W.2d
75, 77 (Tex. Crim. App. 1977)). A victim’s testimony alone is sufficient to support a

conviction even without physical evidence linking the accused to the crime. Harmon v.

State, 167 S.W.3d 610, 614 (Tex. App.—Houston [14th Dist.] 2005, pet. ref’d) (finding

that eyewitness identification without DNA evidence, fingerprint evidence, a weapon, or

cash does not render the evidence insufficient to support a conviction). The jury alone

decides whether to believe eyewitness testimony, and the jury alone resolves any

conflicts or inconsistencies in the evidence. Mosley v. State, 983 S.W.2d 249, 254

(Tex. Crim. App. 1998).


      The victim testified that she had known Appellant for fifteen years and she had

never seen Edward Hancox. When police arrived in response to the 911 call, the victim

immediately identified Appellant as the person who had robbed and assaulted her.


      Additionally, although Appellant’s wife attempted to provide him with an alibi by

testifying that at the time of the robbery, he was home with her, doubt was cast on her


                                            5
testimony by Appellant’s cell phone records. Appellant’s wife testified that she could not

recall Appellant receiving any calls while he was home with her but expert testimony

established that multiple calls were made to Appellant’s cell phone during the critical

time frame. The jury was free to disbelieve Appellant’s wife’s alibi testimony. See

Evans v. State, 202 S.W.3d 158, 163 (Tex. 2006) (noting that a fact finder may choose

not to believe a defendant’s mother’s alibi testimony; “[s]he is after all, the defendant’s

mother.”).


       Appellant’s defense at trial, which mirrors his argument on appeal, was that

Hancox, whom he bears a resemblance to, committed the crime.                Hancox made a

written statement confessing to the offense five months after the offense.                His

confession, however, was debunked by an investigator who interviewed him. Critical

inconsistencies between the details of the robbery and Hancox’s confession were

revealed. Specifically, Hancox’s confession included an incorrect date and time of the

offense. He also confessed that he “busted” his way in by using his right shoulder on

the door when in fact, the door opened outward. He claimed that he found the victim in

bed with her “head facing the west and feet to the east.”3 The victim testified she was

not lying down and the investigator testified that her bed faced north and south, not east

and west.    He confessed to pushing and shoving the victim “down” while the extent of

her injuries would have required more force. Finally, Hancox claimed he found the

money in a “suitcase in a white grocery bag.” The evidence showed that the cash was

in the victim’s black purse inside a suitcase under her bed. A grocery bag was never

part of the investigation.

       3
         The investigator noted that Hancox’s description was unusual and more akin to how law
enforcement would describe the scene.

                                              6
       Furthermore, during his interview with the investigator, Hancox did not remain

consistent with his confession. While testifying, the investigator was asked if Hancox

was trying to get Appellant “off,” to which he replied, “that’s exactly what [Hancox] said.”

Eventually, prior to trial, Hancox recanted his confession and claimed that an unknown

third party had committed the offense. After interviewing Hancox, the investigator found

the confession to be unreliable.


       Based on the victim’s immediate identification of Appellant, Hancox’s debunked

confession, and the rejection by the jury of Appellant’s wife’s alibi testimony, we

conclude the jury’s verdict was not irrational.        The jury was the sole judge of the

witnesses’ credibility and the weight to be given their testimony and we will not disturb

the verdict. Appellant’s sole issue is overruled.


       MOTION TO W ITHDRAW

       Pending before this court is retained counsel’s Motion to Withdraw as Counsel in

which he represents that he has received consent to withdraw. By order of the court,

the motion is conditionally granted upon expiration of the time in which to file a motion

for rehearing, should Appellant desire to do so. See TEX. R. APP. P. 49.1.


       CONCLUSION

       The trial court’s judgment is affirmed and retained counsel’s motion to withdraw

is conditionally granted.


                                                    Patrick A. Pirtle
                                                        Justice


Do not publish.

                                             7